Case: 14-30451      Document: 00512936006         Page: 1    Date Filed: 02/12/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 14-30451                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
AUGUST WALTER,                                                           February 12, 2015
                                                                           Lyle W. Cayce
              Plaintiff - Appellant                                             Clerk

v.

BP AMERICA, INCORPORATED,

              Defendant - Appellee




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:12-CV-177


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM:*
       Having heard oral argument and reviewed the parties’ briefs and the
record on appeal, we AFFIRM the judgment of the district court essentially for
the reasons given in that court’s Order and Reasons on Motions.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.